Name: The Schengen acquis - Decision of the Executive Committee of 27 October 1998 on the adoption of measures to fight illegal immigration (SCH/Com-ex (98) 37 def. 2)
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  migration
 Date Published: 2000-09-22

 Avis juridique important|41998D0037The Schengen acquis - Decision of the Executive Committee of 27 October 1998 on the adoption of measures to fight illegal immigration (SCH/Com-ex (98) 37 def. 2) Official Journal L 239 , 22/09/2000 P. 0203 - 0204DECISION OF THE EXECUTIVE COMMITTEEof 27 October 1998on the adoption of measures to fight illegal immigration(SCH/Com-ex (98)37 def. 2)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 6 of the abovementioned Convention,- emphasising the necessity to respect human rights and underlining each Contracting State's obligations arising from the European Convention for the Protection of Human Rights and Fundamental Freedoms and its protocols, the Geneva Convention on the Legal Status of Refugees and the New York Protocol, the Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment, the Convention on the Elimination of all forms of Discrimination against Women and the Convention on the Rights of the Child,- taking into account the measures taken by and within the EU to fight illegal immigration and recognising the need for an integrated approach,- recognising that a policy to combat illegal immigration must lay down appropriate provisions for the examination of asylum applications in compliance with public international law,HAS DECIDED AS FOLLOWS:The Schengen States are at present particularly affected by substantial waves of immigration.The Schengen States find it necessary to take the following measures to fight against this immigration:1. Drafting and constant updating of a situation report and formulation of proposals for the adaptation of measures by the Task Force.2. Close cooperation with the competent agencies of the countries of origin and transit countries in accordance with national law in the Schengen States, especially with regard to the provision of advice and support by liaison officers of the Schengen States.3. Provision of assistance by liaison officers from the Schengen States to the countries of origin and the transit countries, subject to the conditions laid down in point 2, in the form of advice on preventing illegal migration, in accordance with the applicable domestic law, so as to fight against illegal immigration into a Schengen State.4. Regular reciprocal briefing of all the Schengen States on the results of expert missions to the countries of origin and transit, especially those applying for EU membership, a factor to be taken into account in connection with support measures.5. Implementation of intensive controls at authorised border crossing points at the external borders in accordance with Schengen standards, with special emphasis placed on border sectors affected by immigration.6. Fullest possible surveillance of land and sea borders outside authorised border crossing points and in the area behind the border, particularly the border sectors affected by illegal immigration, via the deployment of mobile units.7. Checking of non-public areas in ports serving international maritime traffic.8. Controls on ferries during loading and embarkation.9. Intensification of police measures at national level in accordance with domestic law, particularly on the main transport routes, if possible in concert and in close cooperation with the Schengen partners.10. In compliance with the relevant national law, the fingerprinting of every alien illegal immigrant whose identity cannot be established with certainty; retention of fingerprints for the purpose of informing the authorities in other Schengen States; the principles of data protection law applicable in the framework of Schengen cooperation and in the European Union are to be observed.11. In compliance with the relevant national law, preventing foreign nationals who have entered the Schengen territory illegally and whose identity cannot be established with certainty from absconding, either until such time as their identity has been clearly established or until the measures required by the aliens' police have been ordered and implemented.12. Immediate and systematic return of third-country nationals who have entered the Schengen States without authorisation provided no right to stay exists and there are no obstacles based on compelling humanitarian grounds or international law.13. Imposition of sanctions against carriers which transport passengers without the required entry and transit documents to Schengen States.14. Exchange of information - in cooperation with Europol, to the extent that this is permissible in the case of personal data and subject to the agreement of the bodies laid down in the Europol Convention - between the Schengen States' designated central contact points about the situation as it develops, the measures taken and persons apprehended, focusing particularly on organisations involved in smuggling persons and the routes used, and faster transmission of this information to the relevant services.15. Coordination of the fight against criminal networks involved in smuggling via information exchange - in cooperation with Europol, to the extent that this is permissible in the case of personal data and subject to the agreement of the bodies laid down in the Europol Convention - between the services responsible for conducting investigations, in accordance with the provisions of the Schengen Convention and subject to national law, together with the coordination of operational measures.16. Application mutatis mutandis of the relevant measures contained in the EU action plan for preventing the influx of migrants from Iraq and the neighbouring region of 26 January 1998 (EU document 5573/98).